DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This Office action is considered fully responsive to the amendment filed July 28, 2021.
The previous objection to the specification is withdrawn in light of Applicant’s amendments.
The previous objections to the claims are withdrawn in light of Applicant’s amendments.
Response to Arguments
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues Chen does not disclose determining a BWP from a plurality of BWPs in a system bandwidth, and gives a definition as a contiguous set of physical resource blocks (PRBs) on a given carrier selected from a contiguous subset of the common resource blocks for a given numerology (pages 13-14, Remarks).	
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a plurality of BWPs in a system bandwidth) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Per MPEP 2111.01, whether or not a term has an ordinary or customary meaning, if the specification provides a meaning or special definition for the term, that meaning or special definition is used.  

    PNG
    media_image1.png
    851
    1206
    media_image1.png
    Greyscale

What is claimed is “wherein the transmission frequency band is a Band Width Part BWP.”   Regarding Applicant’s attempt at defining a BWP as a contiguous set of physical resource blocks (PRBs) on a given carrier selected from a contiguous subset of the common resource blocks for a given numerology, it is noted that this definition is absent from the instant specification.  To the contrary, paras. 0002 and 0054 of the instant specification provides a meaning or special definition for a BWP, namely “the network 
Hence, in accordance with the instant specification, Chen discloses paragraphs 0066 and 0067 provide examples of traffic information mapped to the different system bandwidths - unicast, broadcast based on DCI format (i.e. transmission information). Therefore, multiple frequency bands (R8BWand NewBW) may be interpreted as Band Width Parts.
Applicant argues Chen does not disclose receiving DCI from the network and determining the at least one BWP according to the attribute of the DCI, as the DCI format is not the attribute of the control message, and because at para. 0089 of Chen it is disclosed that there is an overlap of DCI formats (pages 14-15, Remarks).
The Examiner respectfully disagrees.
A DCI format is an attribute of the DCI, as it is the form in which it is transmitted.  Furthermore, Paragraphs 0066 and 0067 of Chen provide examples of traffic information mapped to the different system bandwidths - unicast, broadcast based on DCI format (i.e. attribute of the first control information).  Additionally, Applicant contradicts themselves as their own instant claim 6 states “the attribute of the first control information comprises any one of: a DCI format of the DCI.”
Para. 0089 of Chen as cited by Applicant starts of by stating “in another design” prior to the details of the DCI formats.  In other words, Applicant is citing towards another design of Chen which was not cited by Examiner in order to discredit the Chen reference.  As Examiner did not use the teachings of another design or para. 0089 in his 
Applicant argues Chen does not disclose that the UE determines at least one BWP and determines the target BWP (pages 16-17, Remarks).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the target BWP) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Furthermore, as Examiner demonstrated, Chen does teach a BWP as claimed.  Chen discloses paragraphs 0066 and 0067 provide examples of traffic information mapped to the different system bandwidths - unicast, broadcast based on DCI format (i.e. transmission information). Therefore, multiple frequency bands (R8BWand NewBW) may be interpreted as Band Width Parts.
Examiner also notes, if Applicant is asserting that the target BWP is the target transmission frequency band as claimed, this would contradict their first argument that Chen’s system bandwidth cannot read on a BWP  (from page 14 of the Remarks), and would contradict the alleged definition which Applicant utilized in defining a BWP, namely it is defined “as a contiguous set of physical resource blocks (PRBs) on a given carrier selected from a contiguous subset of the common resource blocks for a given numerology.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 19-20, 22-24, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/047353 A1 to Chen et al. (“Chen”) [provided by Applicant].
As to claim 1, Chen discloses a method for data transmission comprising: receiving, by a terminal device, first control information sent by a network device, wherein the first control information is used to schedule the terminal device to perform data transmission (paragraph 0011 "the UE may receive the control message from the base station and may determine the resources assigned to the UE based on the resource allocation field of the control message". A similar disclosure is found in paragraph 0048 "The DCI [=first control information] may include a downlink grant for data transmission on the downlink or an uplink grant for data transmission on the uplink"); 

determining, by the terminal device, a target transmission frequency band from the at least one transmission frequency band (block 820 of figure 8 illustrate the selection/determination of the system bandwidth. This is further detailed in paragraph 0093 "If the DCI is deemed to be for unicast for the UE, then a unit 820 may receive the UE ID and the DCI type and may determine a selected system bandwidth for the UE); 
and performing, by the terminal device, the data transmission with the network device on the target transmission frequency band according to the first control information (paragraph 0011 "the UE may communicate with the base station on the assigned resources" and as follows from the figure 8, upon assignment of resources).
wherein the transmission frequency band is a Band Width Part BWP (Paragraphs 0066 and 0067 provide examples of traffic information mapped to the different system bandwidths - unicast, broadcast based on DCI format (i.e. transmission information). Therefore, multiple frequency bands (R8BWand NewBW) may be interpreted as Band Width Parts), and wherein the first control information is downlink control information DCI (paragraph 0048 "The DCI [=first control information] may include a downlink grant for data transmission on the downlink or an uplink grant for data transmission on the uplink"); 
wherein the first control information comprises frequency band information of the target transmission frequency band  (block 1014 of figure 10, control message (=first control information) has resource allocation field with indication of resources 
wherein determining, by the terminal device, the target transmission frequency band from the one or more transmission frequency band comprises: 
according to the frequency band information of the target transmission frequency band, and the first mapping relationship, determining, by the terminal device, the target transmission frequency band to be a transmission frequency band corresponding to the frequency band information from the one or more transmission frequency band (block 1014 of figure 10, determine resources assigned to the UE based on a resource allocation field of the control message, the resource allocation field comprising an indication of the resources assigned (= frequency band information) to the UE for a system bandwidth (=target transmission frequency band) selected for the UE from among a plurality of system bandwidths (=the one or more transmission frequency band)).
As to claim 2, Chen further discloses the method according to claim 1, wherein the first mapping comprises a correspondence between a plurality of pieces of attribute of the first control information and a plurality of transmission frequency bands (block 1014 of figure 10 illustrates the fact that the DCI comprises the resource allocation field comprising an indication of the resources assigned [=a plurality of pieces of attribute of 
As to claim 4, Chen further discloses the method according to claim 1, wherein the first mapping relationship is pre-agreed between the terminal device and the network device, or is determined by the network device and then configured to the terminal device (Paragraphs 0066 and 0067 detail that the DCI formats and bandwidths (i.e. mapping relationship) are sent from the network side to the UE). 
As to claim 5, Chen further discloses the method according to claim 3, wherein the second control information comprises a radio resource control RRC signaling or system information (para. 0057, DCI for broadcast services may include system information). 
As to claim 6, Chen further discloses the method according to claim 1, wherein the attribute of the first control information comprise any one of: a DCI format of the DCI, a size of the DCI, and information indicating whether the DCI schedules uplink data or downlink data (paragraphs 0097 and 0098 "In one design, the resource allocation field may have different sizes for the plurality of system bandwidths for a particular format of the control message, e.g., as shown in Tables 2 and 3 .. ln another design, the resource allocation field may have the same size but different interpretations (e.g., different resource mappings) for the plurality of system bandwidths for a particular format of the control message, e.g., as shown in Tables 2 and 5). 
As to claim 19, see similar rejection to claim 1.  Note paras. 0115-0118, 0125 of Chen disclose a UE contains a processor and memory with program code, executed by 
As to claim 20, see similar rejection to claim 2.
As to claim 22, see similar rejection to claim 4.
As to claim 23, see similar rejection to claim 5.
As to claim 24, see similar rejection to claim 6.
As to claim 37, see similar rejection to claim 38.
As to claim 38, Chen discloses a network device, comprising a processor, a transceiver, and a memory, wherein when the processor executes instructions stored by the memory, the execution causes the terminal device  (paras. 00115-00118, base station, transmit processor, memory storing data and program codes; fig. 1 illustrates bidirectional communications from an antenna (i.e. transceiver)) to perform: 
determining, by the processor, according to attribute of first control information and a first mapping relationship, one or more transmission frequency band corresponding to the attribute of the first control information, wherein in the first mapping relationship, the attribute of the first control information corresponds to one or more transmission frequency band (para. 00115, transmit processor of base station may also process DCI (=first control information), para. 00119, base station generating the control signal and setting resource allocation field, setting a resource allocation field of the control message based on a system bandwidth selected for the UE from among a plurality of system bandwidths, the resource allocation field comprising an indication of resources assigned to the UE for the selected system bandwidth; paragraph 0065 discloses that based on a given parameter of the DCI [=attribute of the first control 
determining, by the processor, a target transmission frequency band from the one or more transmission frequency band (para. 00119, base station generating the control signal and setting resource allocation field, setting a resource allocation field of 
sending, by the transceiver, first control information to a terminal device (para. 00119, sending control message to UE); and 
performing, by the transceiver, data transmission with the terminal device on the target transmission frequency band (para. 00119, communicating with the UE on the resources assigned to the UE); 
wherein the transmission frequency band is a Band Width Part BWP (Paragraphs 0066 and 0067 provide examples of traffic information mapped to the different system bandwidths - unicast, broadcast based on DCI format (i.e. transmission information). Therefore, multiple frequency bands (R8BWand NewBW) may be interpreted as Band Width Parts), and wherein the first control information is downlink control information DCI (paragraph 0048 "The DCI [=first control information] may include a downlink grant for data transmission on the downlink or an uplink grant for data transmission on the uplink"); 
wherein the first control information comprises frequency band information of the target transmission frequency band, and the first mapping relationship further comprises a correspondence between a plurality of transmission frequency bands and a plurality of pieces of frequency band information (block 914 of figure 9 illustrates the fact that the DCI comprises the resource allocation field with multiple data [=frequency band information] of the subsequently determined system band [=target transmission frequency band]), and
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/047353 A1 to Chen et al. (“Chen”) [provided by Applicant] in view of U.S. Publication No. 2019/0260548 A1 to PARKVALL et al. (“Parkvall”).

As to claim 3, Chen further discloses receiving, by the terminal device, second control information sent by the network device (para. 0115, DCI comprises control messages).
Chen does not expressly disclose the method according to claim 1, wherein before the terminal device determines at least one transmission frequency band corresponding to attribute of the first control information according to the attribute of the first control information of the terminal device and a first mapping relationship, the method further comprises: the second control information comprising the first mapping relationship. 
Parkvall discloses a method of operating a user equipment (UE) in a New Radio (NR) Radio Access Network, the method comprising: transmitting uplink data utilizing allocated frequency resources based on allocation information received in a Downlink 
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI message of Parkvall into the invention of Chen. The suggestion/motivation would have been to describe approaches of utilizing consistent allocation signaling with limited overhead over a wide range of frequencies, which at the same time allows flexible allocation of resources, in particular considering different allocation sizes (Parkvall, para. 0004).  Including the DCI of Parkvall into the invention of Chen was within the ordinary ability of one of ordinary skill in the art based on the teachings of Parkvall.
	As to claim 21, see similar rejection to claim 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463